Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered. 
DETAILED ACTION
Claims 1, 4, 5, 8, 11, 12, 14, 17 and 18 are pending and have been examined.
CLAIM INTERPRETATION

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations:
one or more interfaces that receive a communication;
one or more interfaces that output content;
one or more interfaces that output information;
one or more modules that set a timer;
one or more modules that set a timer;
one or more modules that terminating the display;
one or more modules that manipulate playback;
have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “that” coupled with functional language “receive,” “output,”  “set,” “terminating,” and “manipulate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8, 11 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art fails to teach or suggest a method comprising: receiving a communication at a client device, wherein the communication comprises a notification identifying an action that is to be completed, wherein the source of the notification is a device through which the action is to be setting a timer for the certain duration of time and initiating the timer in response to receiving the communication, wherein the timer is set and initiated at the client device; if a confirmation of the completion of the action is received prior to an expiration of the timer, terminating the display of the window overlaying the content when the confirmation of the completion of the action is received; and if a confirmation of the completion of the action is not received at the client device prior to the expiration of the timer, manipulating playback of the content wherein manipulating playback of the content comprises pausing playback of the content until a confirmation of the completion of the action is received, at which point, normal playback of the content is resumed, as recited in the claims.
The closest prior art, Hwang et al. (US 2014/0373074), discloses a set-top box displaying home automation notifications identifying actions to be completed during display of video content.  However, Hwang et al. does not disclose pausing playback of the content if the action is not completed within a certain duration of time as claimed.  Hwang et al. either singularly or in combination fails to anticipate or render the above limitations obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pierre et al. (US 2003/0070182)
Holley et al. (US 2015/0163412)
Hardt (US 2017/0006348)
Hirata et al. (US 2011/0043709)
Robinson (US 2016/0127765)
Rutledge (US 2011/0200304)
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN R SCHNURR/Primary Examiner, Art Unit 2425